Citation Nr: 1435947	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-04 973 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 through June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.    

The Board notes that the Veteran requested a hearing before the Board of Veterans' Appeals in his March 2012 VA Form 9.  However, the Veteran withdrew his request for a hearing via a telephone call to the Regional Office in November 2012.  This telephone call served as a notice of withdrawal of the request for hearing under the provisions of 38 CFR 20.704.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral pes planus.  In an August 2009 memorandum to the Central States Health and Welfare Pension Funds, a VA physician indicated the Veteran had been disabled since November 2008.  Review of the record does not indicate that potentially pertinent records pertaining to the Central States claim have been obtained.  Therefore, remand is required in order for these records to be obtained by VA and associated with the claims file.   On remand updated VA outpatient treatment records should also be obtained.

Next, the Board notes that the Veteran was recommended for separation due to pes planus, and was subsequently medically discharged in June 1971.  The Veteran has not, however, been afforded a VA examination or medical opinion regarding his current claim.  A VA examination and medical opinion is required to clarify the etiology of any current disorder of the feet.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for the claimed pes planus.  This request should include but not be limited to the treatment records from the Central States Health and Welfare Pension Funds.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  

Updated treatment records from the VA Health Care System from August 2009 until the present should be requested and associated with the claims file.

Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them to VA.  

2.  Schedule the Veteran for a VA podiatry examination to determine the presence and etiology of any current disorders of the feet.  The claims file, to include any physical and/or electronic medical records, must be furnished to the examiner.  

The VA examiner should note any current disorders of the feet present on examination.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current foot disorder had its onset during service.  For the purposes of this examination, the examiner is asked to presume the Veteran was without any disorders of the feet at the time he entered into active duty service.  

A rationale should be given for all opinions and conclusions rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

